— In an action for moneys allegedly due pursuant to an oral contract, the defendant appeals from an order of the Supreme Court, Nassau County, dated March 11, 1980, which denied its motion for summary judgment dismissing the complaint as barred by the Statute of Frauds. Order reversed, on the law, with $50 costs and disbursements, motion granted, and complaint dismissed. The plaintiff’s claim is barred by the Statute of Frauds. (See General Obligations Law, § 5-701, subd a, par 10; Freedman v Chemical Constr. Corp., 43 NY2d 260; Rogoff v San Juan Racing Assn., 77 AD2d 831.) Lazer, J.P., Cohalan, Margett and O’Connor, JJ., concur.